Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 


Claims 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin, Jr. et al (US 2006/0060135 A1)(“Rankin Jr”) in view of Madigan (US 2014/0197396 A1).
Rankin Jr discloses a method for making an organic electronic device, as Rankin Jr discloses coating of electro-optical materials (para. 0048) and for organic light emitting diode (OLED) (para. 0062) including
Forming an organic functional layer on a first electrode layer, as Rankin Jr discloses forming a first electrode or anode (para. 0080) and then forming an electroluminescent (EL) layer on the anode in a first direction for a plurality of device formation regions in a flexible substrate, as Rankin Jr discloses a flexible substrate (para. 0088 and 0091) and Rankin Jr also disclose a first direction in Fig. 1 (para. 0050)
Forming a second electrode layer forming a second electrode layer on the substrate on which the organic layer is formed over the device formation regions, as Rankin Jr discloses forming a second electrode or cathode layer over the electroluminescent (EL) media (para. 0080) in the first direction to cover part of each organic layer (para. 0080) and Rankin Jr also disclose a first electrode layer 120 may be formed in a first direction and a   second electrode layer 140 may be formed in a different direction (para. 0094-0097)
Forming a hole by removing in a second direction crossing the first the second electrode layer between a boundary of the device formation region in the functional layer or the boundary, as Rankin Jr 
And providing a sealing member sealing the organic functional layer to cover a surface of the hole, as Rankin Jr discloses providing an encapsulation layer, which is a disclosure of a sealing member.
Rankin Jr suggests a sealing member by the disclosure of an encapsulation layer, however Rankin Jr does not explicitly state a sealing member, and Rankin Jr discloses the recited steps in more than one embodiment.
Madigan, in the same field of endeavor of organic light emissive display made by ink printing method (Abstract), discloses that encapsulation layer for protection is well known by those having ordinary skill in the art (para. 0215) in order to protect OLED devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the encapsulation layer disclosed by Rankin Jr is also a sealing member, as Madigan discloses that protection by encapsulation layer is well known to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to have combined the steps disclosed by Rankin Jr, as Rankin Jr discloses that the steps disclosed can be combined (para. 0136), and in addition, patents are relevant as prior art for all they contain, and a reference can be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art (MPEP 2123).
Re claim 2:  Rankin Jr discloses the flexible substrate is long, as Rankin Jr discloses the method permits roll –to- roll manufacture (para. 0104), which is a method which uses a long substrate, as is well known in the art.
Re claim 3:  Rankin Jr discloses roll to roll in the deposition in Fig. 6 (para. 0057).  Rankin Jr also discloses that the  making the spaces between the stripes of desired width  by etching (para. 0092), which is a liquid step, which is a disclosure of being a roll to roll step.

   Re claim 5:  The combination of Rankin Jr and Madigan discloses the sealing member is provided in the hole, as Madigan discloses portion 104 which is dielectric (para. 0067) is in the holes and which would be part of encapsulation (para. 0084).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement of the dielectric disclosed by Madigan with the method disclosed by Rankin Jr in order to obtain the dielectric on the sides in the singulating disclosed by Rankin Jr (para. 0088) in which the cutting would result in the individual devices resulting from the cutting being protected.
                             Re claim 6:  Rankin Jr discloses the anode can be aluminum or magnesium containing (para. 0084), which is a disclosure of amphoteric and of alkali metal containing, and that the cathode can be magnesium ior lithium containing (para. 0085-0086), which is a disclosure of alkaline earth containing metal.
               Re claim 10:  The combination of Rankin Jr and Madigan discloses a dicing step of individually dicing the flexible substrate for each of the device formation regions, as  Rankin Jr discloses a dicing step of individually dicing the flexible substrate for each of the device formation regions  in order to obtain the dielectric on the sides in the singulating disclosed by Rankin Jr (para. 0088) in which the cutting would result in the individual devices resulting from the cutting being protected.

s 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin, Jr. et al (US 2006/0060135 A1)(“Rankin Jr”) in view of Madigan (US 2014/0197396 A1) as applied to claim 1 above, and further in view of Yamamoto et al (US 2012/0181915 A1)(“Yamamoto”).
Rankin Jr in view of Madigan discloses the limitations of claim 1 as stated above.  Rankin also discloses a display of the liquid crystal display (para. 0093) .  Rankin Jr in view of Madigan is silent with respect to the hole is formed outwards from the organic functional layer in the first direction.
Yamamoto, in the same field of endeavor of organic EL devices (Abstract), discloses that an organic EL device can serve as a backlight for a liquid crystal display (LCD) It would have been obvious to one of ordinary skill in the art to have combined the disclosure made by Yamamoto with the method disclosed by Rankin Jr in view of Madigan in order to provide a source of light for the liquid crystal display  disclosed by Rankin Jr in view of Madigan.  ).  The arrangement of the LCD over the OLED backlight results in the hole being formed outward from the organic functional layer of the OLED in the backlight in the first direction.
Re claim 8:  Yamamoto, in the same field of endeavor of organic EL devices (Abstract), discloses that an organic EL device can serve as a backlight for a liquid crystal display (LCD ) It would have been obvious to one of ordinary skill in the art to have combined the disclosure made by Yamamoto with the method disclosed by Rankin Jr in view of Madigan in order to provide a source of light for the liquid crystal display  disclosed by Rankin Jr in view of Madigan.  ).  The arrangement of the LCD over the OLED backlight results in the hole being formed outward from the organic functional layer of the OLED in the backlight in the first direction.
Re claim 9:  Yamamoto, in the same field of endeavor of organic EL devices (Abstract), discloses that an organic EL device can serve as a backlight for a liquid crystal display (LCDIt would have been obvious to one of ordinary skill in the art to have combined the disclosure made by Yamamoto with the method disclosed by Rankin Jr in view of Madigan in order to provide a source of light for the liquid .


 Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin, Jr. et al (US 2006/0060135 A1)(“Rankin Jr”) in view of Madigan (US 2014/0197396 A1).
Rankin Jr discloses a method for making an organic electronic device, as Rankin Jr discloses coating of electro-optical materials (para. 0048) and for organic light emitting diode (OLED) (para. 0062) including
Forming an organic functional layer on a first electrode layer, as Rankin Jr discloses forming a first electrode or anode (para. 0080) and then forming an electroluminescent (EL) layer on the anode in a first direction for a plurality of device formation regions in a flexible substrate, as Rankin Jr discloses a flexible substrate (para. 0088 and 0091) and Rankin Jr also disclose a first direction in Fig. 1 (para. 0050)
Forming a second electrode layer forming a second electrode layer on the substrate on which the organic layer is formed over the device formation regions, as Rankin Jr discloses forming a second electrode or cathode layer over the electroluminescent (EL) media (para. 0080) in the first direction to cover part of each organic layer (para. 0080) and Rankin Jr also disclose a first electrode layer 120 may be formed in a first direction and a   second electrode layer 140 may be formed in a different direction (para. 0094-0097)
Forming a hole by removing in a second direction crossing the first the second electrode layer between a boundary of the device formation region in the functional layer or the boundary, as Rankin Jr 
And providing a sealing member sealing the organic functional layer to cover a surface of the hole, as Rankin Jr discloses providing an encapsulation layer, which is a disclosure of a sealing member and Rankin Jr also discloses a portion of first electrode 122 of the electrode shown in Fig. 9 extends beyond the other portions.
Rankin Jr suggests a sealing member by the disclosure of an encapsulation layer, however Rankin Jr does not explicitly state a sealing member, and Rankin Jr discloses the recited steps in more than one embodiment.
Madigan, in the same field of endeavor of organic light emissive display made by ink printing method (Abstract), discloses that encapsulation layer for protection is well known by those having ordinary skill in the art (para. 0215) in order to protect OLED devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the encapsulation layer disclosed by Rankin Jr is also a sealing member, as Madigan discloses that protection by encapsulation layer is well known to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to have combined the steps disclosed by Rankin Jr, as Rankin Jr discloses that the steps disclosed can be combined (para. 0136), and in addition, patents are relevant as prior art for all they contain, and a reference can be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art (MPEP 2123).
   Re claim 14:  The combination of Rankin Jr and Madigan discloses the sealing member is provided in the hole, as Madigan discloses portion 104 which is dielectric (para. 0067) is in the holes and which would be part of encapsulation (para. 0084).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement of .


Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rankin, Jr. et al (US 2006/0060135 A1)(“Rankin Jr”) in view of Madigan (US 2014/0197396 A1) as applied to claim 11 above, and further in view of Yamamoto et al (US 2012/0181915 A1)(“Yamamoto”).
Rankin Jr in view of Madigan discloses the limitations of claim 11 as stated above.  Rankin also discloses a display of the liquid crystal display (para. 0093) .  Rankin Jr in view of Madigan is silent with respect to the hole is formed outwards from the organic functional layer in the first direction.
Yamamoto, in the same field of endeavor of organic EL devices (Abstract), discloses that an organic EL device can serve as a backlight for a liquid crystal display (LCDIt would have been obvious to one of ordinary skill in the art to have combined the disclosure made by Yamamoto with the method disclosed by Rankin Jr in view of Madigan in order to provide a source of light for the liquid crystal display  disclosed by Rankin Jr in view of Madigan.   The arrangement of the LCD over the OLED backlight results in the hole being formed outward from the organic functional layer of the OLED in the backlight in the first direction.
Re claim 13: Rankin Jr in view of Madigan discloses the limitations of claim 11 as stated above.  Rankin also discloses a display of the liquid crystal display (para. 0093) .  Rankin Jr in view of Madigan is silent with respect to the hole is formed outwards from the organic functional layer in the first direction.
 Yamamoto, in the same field of endeavor of organic EL devices (Abstract), discloses that an organic EL device can serve as a backlight for a liquid crystal display (LCDIt would have been obvious to one of ordinary skill in the art to have combined the disclosure made by Yamamoto with the method 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895